DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15-18, and 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabato et al. (US 2003/0129567) in view of Bar-Zeev et al. (US 2012/0113092).
	Regarding claim 9:
Cabato discloses:
An optical device (for example, Fig. 2A), comprising: 
a waveguide having an input region for receiving a first light from a real-world view of a real-world object, the waveguide reflecting the first light within the waveguide towards an output region (Fig. 2A: prisms 2, 5); 

a controller generating an output signal comprising image data defining a rendered object (microprocessor 7, as per paragraph 36); 
a display device generating a second light forming a field of view of the rendered object based on the output signal (imge display device 13, as per paragraph 37); 
a lens for directing the second light through a portion of the waveguide, wherein the output region directing the first light is aligned with the lens directing the second light to create an output overlaying the real-world view of the real-world object onto the field of view of the rendered object (Fig. 2A: 11). 
Cabato does not disclose:
“wherein the lens is adjusted by the controller that analyzes the image data to coordinate a size of the rendered object with a size of the real-world object while the blocking device is deactivated.”
Bar-Zeev discloses:
wherein the lens is adjusted by the controller that analyzes the image data to coordinate a size of the rendered object with a size of the real-world object while the blocking device is deactivated (paragraph 59: the variable virtual focus adjuster; paragraph 85: “receive instructions about the virtual image…based on that information, processing unit 4 will determine where and when to provide an in-focus virtual image; see also paragraphs 92, 139; where the blocking device is already present in Gao but Bar-Zeev has its own, opacity filter 114 which can be off as per paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cabato the elements taught by Bar-Zeev.

Cabato and Bar-Zeev are directed to the same field of art.
Bar-Zeev discloses a known method that can improve the image. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 15:
Cabato in view of Bar-Zeev discloses:
wherein the lens has a variable focal distance that is adjusted by a lens control signal generated by the controller, wherein the controller analyzes the content and modifies the focal distance based on the content of the image data and at least one aspect of the real-world object (Bar-Zeev paragraph 59).
Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 21:
Cabato in view of Bar-Zeev discloses:
wherein the focal distance is adjusted based on a number of people depicted in the image content (Bar-Zeev paragraph 135: “track moving objects such as humans…the model is continuously updated by taking into account the moving objects”).
Regarding claim 22:
Cabato in view of Bar-Zeev discloses:
wherein the focal distance is adjusted based on a scene type of the image content (Bar-Zeev Fig. 13).
Regarding claim 23:
Cabato in view of Bar-Zeev discloses:

Regarding claim 24:
Cabato in view of Bar-Zeev discloses:
wherein the controller analyzes the real-world view to determine a distance between the real-world object and a sensor attached to the optical device, wherein the focal distance is adjusted based on the distance between the real-world object and the sensor (Bar-Zeevn paragraph 85, 92, 97).
Regarding claim 25:
Cabato in view of Bar-Zeev discloses:
wherein the controller analyzes the real-world view to determine a size of a real-world object, wherein the focal distance is adjusted based on the size of a real-world object (e.g., as follows from Bar-Zeev paragraph 139).
Regarding claim 26:
Cabato in view of Bar-Zeev discloses:
wherein the controller adjusts the focal distance to coordinate a size of a real-world object in the real-world view with a size of a rendered object of the image content (e.g., as follows from Bar-Zeev paragraph 139).
	Regarding claims 27-32:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 33:
Cabato in view of Bar-Zeev discloses:

determining a scene type in response to analyzing the image data (e.g., paragraphs 143-145), wherein the scene type comprises at least one of a single entity scene, a group of entities scene, or a background image scheme (paragraph 145: if it is “outside the user’s current focal region” it is a background image); and
adjusting a focal distance of the lens based on the determined scene type (paragraphs 146-147).
Regarding claim 34:
wherein determining a scene type comprises detecting a threshold number of entities in the image data (paragraph 164: “at least one” is a threshold).
Regarding claim 35:
Cabato in view of Bar-Zeev discloses:
wherein the display device is aligned with the lens directing the second light toward at least one eye of a user, and wherein the lens currently directs the second light to align with the first light of the real-world view of the real-world object (it directs it so that it meets the real-world light in the beamsplitter as per Cabato Fig. 2A).
Regarding claim 36:
Cabato in view of Bar-Zeev discloses:
wherein the display device is aligned with the lens to reduce a power requirement of the display device (Cabato paragraph 37: aligning it “with the users eyes” makes it efficient).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabato et al. (US 2003/0129567) in view of Bar-Zeev et al. (US 2012/0113092), and further in view of Luttmann et al. (US 2015/0250992).

Cabato in view of Bar-Zeev discloses an optical device as discussed above.
Cabato in view of Bar-Zeev does not disclose:
“wherein the output region comprises a grating for directing the first light toward at least one eye of a user, the grating also allowing the second light to pass through the waveguide toward at least one eye of the user”
Luttmann discloses:
wherein the output region comprises a grating for directing the first light toward at least one eye of a user, the grating also allowing the second light to pass through the waveguide toward at least one eye of the user (paragraph 19).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cabato in view of Bar-Zeev the elements taught by Luttmann.
	The rationale is as follows:
	Cabato, Bar-Zeev, and Luttmann are all directed to the same field of art.
	Luttmann uses a grating to mix real and generated light (in Luttmann the two “lights” are reversed but this does not impact the usefulness of a grating in these circumstances). A grating in a lightguide such as Luttmann discloses can be, e.g., more compact or easier to assemble. One of ordinary skill in the art could have used this with predictable results.

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered.
Applicant first (starting on page 8) argues with the rejection of claim 9, and later others, over Gao in view of Bar-Zeev. This argument involves the new language direct to “the output region directing the first light is aligned with the lens directing the second light to create an output overlaying the real-world view of the real-world object onto the field of view of the rendered object.”
	Applicant’s arguments here are not entirely convincing. In particular, applicant (especially page 10) is making arguments that don’t really relate to the claim language. Here applicant seems to be arguing that their device is superior because the display light passes directly into the viewer’s eyes, as opposed to Gao, where it is reflected, but this is not claimed. To say that the first light is “aligned with the lens directing the second light” doesn’t clearly define this concept.
	However, in Gao the lens directs both the first and second light. It’s not really clear if this means the first light is “aligned” with the lens as claimed. This is somewhat ambiguous. Because Cabato in view of Bar-Zeev is closer to applicant’s disclosed invention, this rejection has been abandoned in favor of that one.
	Applicant next (starting on page 14) argues with the rejection over Cabato in view of Bar-Zeev.
	Here applicant points to the same language where the first light is “aligned” with the lens. Applicant argues (page 16) that because their device has the display light go “directly into the user’s eye” it is superior. They argue (page 15) that in Cabato is not aligned with the user’s eye.
	It is not clear why applicant would believe this. Cabato appears to work exactly the same way as applicant’s device. In Cabato the display (Fig. 2A: 13) is positioned so that the light from it goes directly into the user’s eye. The purpose of the prism (Fig. 2A: 17) is to reflect the real-world light to the eye. When Cabato says that it “directs the light from the display 13 to pass through a block relay prism 17 so as to be aligned with the users eyes 6” it doesn’t mean that the block relay prism aligns it, it means it passes through the prism – i.e., the prism doesn’t affect the display light.
	Therefore applicant’s arguments are not persuasive. Applicant’s remaining arguments are based on this earlier one and are similarly not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694